              Case 1:19-mc-02241-LDH Document 17 Filed 09/04/19 Page 1 of 4 PageID #: 252
                                                                                                              CLOSED,ECF
                                       U.S. District Court
                          Southern District of New York (Foley Square)
                        CIVIL DOCKET FOR CASE #: 1:19−mc−00385−PKC

Alcon Vision, LLC et al v. Allied Vision Group, Inc. et al                 Date Filed: 08/16/2019
Assigned to: Judge P. Kevin Castel                                         Date Terminated: 09/03/2019
Cause: M 08−85 Motion to Quash
Plaintiff
Alcon Vision, LLC


V.
Movant
Katz, Sapper & Miller, LLP                                   represented by Ilene B. Jaroslaw
                                                                            Phillips Nizer LLP
                                                                            485 Lexington Avenue
                                                                            10017
                                                                            New York, NY 10165
                                                                            212−977−9700
                                                                            Email: ijaroslaw@phillipsnizer.com
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED

                                                                            Philip R. Bautista
                                                                            Taft Stettinius & Hollister LLP
                                                                            200 Public Square
                                                                            Suite 3500
                                                                            Cleveland, OH 44114
                                                                            216−241−2838
                                                                            Fax: 216−241−3707
                                                                            Email: pbautista@taftlaw.com
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED

                                                                            Jonathan Garland Polak
                                                                            Taft Stettinius & Hollister LLp
                                                                            One Indiana Square
                                                                            Suite 3500
                                                                            Indianapolis, IN 46204
                                                                            317−713−3500
                                                                            Fax: 317−713−3699
                                                                            Email: jpolak@taftlaw.com
                                                                            ATTORNEY TO BE NOTICED


V.
Defendant
Allied Vision Group, Inc.                                    represented by Philip R. Bautista
              Case 1:19-mc-02241-LDH Document 17 Filed 09/04/19 Page 2 of 4 PageID #: 253
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Jonathan Garland Polak
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

Defendant
National Lens, LLC                                      represented by Philip R. Bautista
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                        Jonathan Garland Polak
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED


 Date Filed      #   Docket Text

 08/16/2019     Ï1   MISCELLANEOUS CASE INITIATING DOCUMENT − MOTION to Quash Subpoena to
                     Produce Documents upon KATZ, SAPPER & MILLER, LLP . Other Court Case Number:
                     1:18−cv− 02486−MKB−PK. (Filing Fee $ 47.00, Receipt Number ANYSDC−17446034)Document
                     filed by Katz, Sapper & Miller, LLP.(Jaroslaw, Ilene) (Entered: 08/16/2019)

 08/16/2019     Ï2   MISCELLANEOUS COVER SHEET filed. (Jaroslaw, Ilene) (Entered: 08/16/2019)

 08/16/2019     Ï3   MEMORANDUM OF LAW in Support re: 1 MISCELLANEOUS CASE INITIATING
                     DOCUMENT − MOTION to Quash Subpoena to Produce Documents upon KATZ, SAPPER &
                     MILLER, LLP . Other Court Case Number: 1:18−cv− 02486−MKB−PK. (Filing Fee $ 47.00,
                     Receipt Number ANYSDC−17446034) . Document filed by Katz, Sapper & Miller, LLP.
                     (Attachments: # 1 Exhibit A − Subpoena to Produce Documents dated July 11, 2019, # 2 Exhibit B
                     − Objections to Subpoena, # 3 Exhibit C − Declaration of Michael J. Lee)(Jaroslaw, Ilene)
                     (Entered: 08/16/2019)

 08/16/2019     Ï4   CERTIFICATE OF SERVICE of Notice of Motion, Memorandum of Law and exhibits thereto, and
                     Miscellaneous Civil Cover Sheet on August 16, 2019. Document filed by Katz, Sapper & Miller,
                     LLP. (Jaroslaw, Ilene) (Entered: 08/16/2019)

 08/19/2019      Ï   Case Designated ECF. (wb) (Entered: 08/19/2019)

 08/19/2019      Ï   MISCELLANEOUS CASE OPENING INITIAL ASSIGNMENT NOTICE: The above−entitled
                     action is assigned to Judge P. Kevin Castel. Please download and review the Individual Practices of
                     the assigned District Judge, located at http://nysd.uscourts.gov/judges/District. Attorneys are
                     responsible for providing courtesy copies to judges where their Individual Practices require such.
                     Please download and review the ECF Rules and Instructions, located at
                     http://nysd.uscourts.gov/ecf_filing.php. (wb) (Entered: 08/19/2019)

 08/23/2019     Ï5   MEMORANDUM OF LAW in Opposition re: 1 MISCELLANEOUS CASE INITIATING
                     DOCUMENT − MOTION to Quash Subpoena to Produce Documents upon KATZ, SAPPER &
                     MILLER, LLP . Other Court Case Number: 1:18−cv− 02486−MKB−PK. (Filing Fee $ 47.00,
                     Receipt Number ANYSDC−17446034) . Document filed by Alcon Vision, LLC. (Levitt, Jamie)
                     (Entered: 08/23/2019)

 08/23/2019     Ï6
             Case 1:19-mc-02241-LDH Document 17 Filed 09/04/19 Page 3 of 4 PageID #: 254
                      DECLARATION of Jennifer Lee Taylor in Opposition re: 1 MISCELLANEOUS CASE
                      INITIATING DOCUMENT − MOTION to Quash Subpoena to Produce Documents upon KATZ,
                      SAPPER & MILLER, LLP . Other Court Case Number: 1:18−cv− 02486−MKB−PK. (Filing Fee $
                      47.00, Receipt Number ANYSDC−17446034). Document filed by Alcon Vision, LLC.
                      (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6,
                      # 7 Exhibit 7)(Levitt, Jamie) (Entered: 08/23/2019)

08/23/2019      Ï7    DECLARATION of Nicholas Herrera in Opposition re: 1 MISCELLANEOUS CASE
                      INITIATING DOCUMENT − MOTION to Quash Subpoena to Produce Documents upon KATZ,
                      SAPPER & MILLER, LLP . Other Court Case Number: 1:18−cv− 02486−MKB−PK. (Filing Fee $
                      47.00, Receipt Number ANYSDC−17446034). Document filed by Alcon Vision, LLC. (Levitt,
                      Jamie) (Entered: 08/23/2019)

08/26/2019      Ï8    MOTION for Jonathan G. Polak to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                      ANYSDC−17493700. Motion and supporting papers to be reviewed by Clerk's Office staff.
                      Document filed by Allied Vision Group, Inc., Katz, Sapper & Miller, LLP, National Lens, LLC.
                      (Attachments: # 1 Affidavit of Jonathan G. Polak, # 2 Proposed Order)(Polak, Jonathan) (Entered:
                      08/26/2019)

08/26/2019      Ï9    REPLY MEMORANDUM OF LAW in Support re: 1 MISCELLANEOUS CASE INITIATING
                      DOCUMENT − MOTION to Quash Subpoena to Produce Documents upon KATZ, SAPPER &
                      MILLER, LLP . Other Court Case Number: 1:18−cv− 02486−MKB−PK. (Filing Fee $ 47.00,
                      Receipt Number ANYSDC−17446034) . Document filed by Katz, Sapper & Miller, LLP.
                      (Attachments: # 1 Certificate of Service)(Jaroslaw, Ilene) (Entered: 08/26/2019)

08/27/2019       Ï    >>>NOTICE REGARDING PRO HAC VICE MOTION. Regarding Document No. 8
                      MOTION for Jonathan G. Polak to Appear Pro Hac Vice . Filing fee $ 200.00, receipt
                      number ANYSDC−17493700. Motion and supporting papers to be reviewed by Clerk's Office
                      staff.. The document has been reviewed and there are no deficiencies. (bcu) (Entered:
                      08/27/2019)

08/27/2019     Ï 10   ORDER: The parties are invited to consent to the transfer of this motion to quash a subpoena to the
                      Eastern District of New York where the underlying action is pending. Alcon Vision, LLC v Allied
                      Vision Group, et ano, 18 cv 2486 (MKB)(PK). The motion raises the question, among others,
                      whether the information sought is "unrelated to the subject matter of" the underlying action pending
                      before Judge Brodie. The Court takes judicial notice of the distances, per Google Maps, between
                      this Courthouse and the Eastern District Courthouse, which is 1.3 miles and a 21−minute trip by
                      subway, and between this Courthouse and the New York office of Katz, Sapper & Miller, LLP,
                      which is 3.5 miles and a 24−minute trip by subway. Each party to the motion shall inform the
                      undersigned in a writing filed within 7 days of this Order whether it consents to transfer to the
                      Eastern District of New York. (Signed by Judge P. Kevin Castel on 8/27/2019) (jwh) (Entered:
                      08/28/2019)

08/28/2019     Ï 11   LETTER addressed to Judge P. Kevin Castel from Jamie A. Levitt dated August 28, 2019 re:
                      Consent to Transfer. Document filed by Alcon Vision, LLC.(Levitt, Jamie) (Entered: 08/28/2019)

08/28/2019     Ï 12   MOTION for Philip R. Bautista to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                      ANYSDC−17510087. Motion and supporting papers to be reviewed by Clerk's Office staff.
                      Document filed by Allied Vision Group, Inc., Katz, Sapper & Miller, LLP, National Lens, LLC.
                      (Attachments: # 1 Affidavit of Philip R. Bautista, # 2 Proposed Order)(Bautista, Philip) (Entered:
                      08/28/2019)

08/29/2019       Ï    >>>NOTICE REGARDING PRO HAC VICE MOTION. Regarding Document No. 12
                      MOTION for Philip R. Bautista to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                      ANYSDC−17510087. Motion and supporting papers to be reviewed by Clerk's Office staff..
                      The document has been reviewed and there are no deficiencies. (bcu) (Entered: 08/29/2019)
             Case 1:19-mc-02241-LDH Document 17 Filed 09/04/19 Page 4 of 4 PageID #: 255
09/03/2019     Ï 13   LETTER addressed to Judge P. Kevin Castel from Jonathan G. Polak dated September 3, 2019 re:
                      Consent to Transfer. Document filed by Allied Vision Group, Inc., Katz, Sapper & Miller, LLP,
                      National Lens, LLC.(Polak, Jonathan) (Entered: 09/03/2019)

09/03/2019     Ï 14   ORDER granting 12 Motion for Philip R. Bautista to Appear Pro Hac Vice (HEREBY ORDERED
                      by Judge P. Kevin Castel)(Text Only Order) (Nacanther, Florence) (Entered: 09/03/2019)

09/03/2019     Ï 15   ORDER granting 8 Motion for Jonathan G. Polak to Appear Pro Hac Vice (HEREBY ORDERED
                      by Judge P. Kevin Castel)(Text Only Order) (Nacanther, Florence) (Entered: 09/03/2019)

09/03/2019     Ï 16   ORDER: Based upon the consent of the parties to the motion (Docs 11 & 13), the motion to quash
                      a subpoena is transferred to the Eastern District of New York where the underlying action is
                      pending. Alcon Vision. LLC v Allied Vision Group, et ano, 18 cv 2486 (MKB)(PK). The motion
                      raises the question, among others, whether the information sought is "unrelated to the subject
                      matter of' the underlying action pending before Judge Brodie. The Clerk shall transfer the motion to
                      the United States District Court for the Eastern District of New York and administratively closed
                      the miscellaneous action in this Court. SO ORDERED. (Signed by Judge P. Kevin Castel on
                      9/03/2019) (ama) (Entered: 09/03/2019)

09/03/2019       Ï    CASE TRANSFERRED OUT ELECTRONICALLY from the U.S.D.C. Southern District of New
                      York to the United States District Court − District of Eastern District of New York (ama) (Entered:
                      09/03/2019)
